                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MSC MEDITERRANEAN SHIPPING                          Case No. 20-cv-03736-EMC
                                         COMPANY S.A.,
                                   8
                                                         Plaintiff,                          ORDER TRANSFERRING CASE TO
                                   9                                                         THE SOUTHERN DISTRICT OF NEW
                                                  v.                                         YORK
                                  10
                                         CELLMARK PAPER INC.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff MSC Mediterranean Shipping Company S.A. (MSC) agreed to transport several

                                  15   paper containers for Defendant Cellmark Paper, Inc. (CPI) from Duluth, Minnesota, to Melbourne,

                                  16   Australia, via the port of Montreal, Canada. See Docket No. 26 (Mot. to Dismiss) at 3. MSC

                                  17   alleges that CPI provided the incorrect weight of each container, resulting in the containers

                                  18   collapsing during transit. Id.

                                  19          On May 27, 2021, after hearing arguments on CPI’s motion to dismiss for lack of venue,

                                  20   the Court concluded that this Court is not the proper venue for this case because “[t]here is

                                  21   insufficient evidence that CPI had a place of business in” the Northern District of California. See

                                  22   Docket No. 37. The Court instructed the parties to meet, confer, and file a joint status report

                                  23   recommending the district to which this case should be transferred. Id.

                                  24          The parties agree that their dispute is governed by a forum selection clause in their

                                  25   contract, which states in relevant part that “[i]n the case of any dispute relating to Freight or other

                                  26   sums due from the Merchant to the Carrier, the Carrier may, at its sole option, bring suit against

                                  27   the Merchant in the [the High Court of London or U.S. District Court for the Southern District of

                                  28   New York], or in the countries of the Port of Loading [Canada], Port of Discharge [Australia],
                                   1   Place of Delivery [Australia] or in any jurisdiction where the Merchant has a place of business.”

                                   2   Id. at 4 (emphasis added); see also Docket No. 28 (“Opp’n”) at 2. On June 16, 2021, the parties

                                   3   requested that the Court transfer this case to the Southern District of New York. Docket No. 37.

                                   4          Finding that it is “in the interest of justice”, the Court hereby TRANSFERS this case to

                                   5   Southern District of New York pursuant to 28 U.S.C. § 1406(a).

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: June 21, 2021

                                  10

                                  11                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
